133 F.3d 169
Danuta Imiolek FILUS, Administratrix, as Administratrix ofthe Estates of Kazimierz Jan Filus and JoannaMarianna Filus, Deceased, Plaintiffs-Appellants,v.LOT POLISH AIRLINES, a/k/a Polskie Linie Lotnicze, Defendant,Union of Soviet Socialist Republics, by its Ministry ofCivil Aviation;  Ilyushin Design Bureau;  SolovievDesign Bureau, Defendants-Appellees.
No. 154, Docket 96-9563.
United States Court of Appeals,Second Circuit.
Argued Dec. 3, 1997.Decided Dec. 26, 1997.

Appeal from an order of the United States District Court for the Eastern District of New York (Eugene H. Nickerson, Judge ), dismissing a complaint against the Union of Soviet Socialist Republics on the ground that the court lacked subject matter jurisdiction.  Appellants argue that the court has jurisdiction under the commercial-activity exception to the Foreign Sovereign Immunities Act.  We affirm.
Brian J. Alexander, Kreindler & Kreindler, New York City (Steven R. Pounian and Milton G. Sincoff, of counsel), for Plaintiffs-Appellants.
Before:  WINTER, Chief Judge, and NEWMAN and WALLACE,* Circuit Judges.
PER CURIAM:


1
Danuta Imiolek Filus, as administratrix of the estates of Kazimierz Jan and Joanna Marianna Filus, appeals from Judge Nickerson's order dismissing her complaint against the Union of Soviet Socialist Republics on the ground that the court lacked subject matter jurisdiction.  We affirm for substantially the reasons stated in Judge Nickerson's opinion, Filus v. LOT Polish Airlines, 939 F.Supp. 199 (E.D.N.Y.1996).



*
 The Honorable J. Clifford Wallace, of the United States Court of Appeals for the Ninth Circuit, sitting by designation